Order affirmed, with costs. Following the closing of the case on October 27, 1958, the employer continued to pay claimant his full wages, although he was unable to do the work he had performed prior to the accident. These payments, therefore, constituted advance payments of compensation, and were made within three years of the reopening of the case. Hence, the Fund for Reopened Cases is not liable under section 25-a of the Workmen’s Compensation Law, and the board properly rescinded its original order and cast liability upon the employer and carrier (Matter of Tremblay v. Warren County Westmount Sanatorium, 24 A D 2d 658; Matter of Dorfer v. Summerhays & Sons Corp., 286 App. Div. 1053, mot. for lv. to app. den. 309 N. Y. 1032).
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Keating, Breitel and Jasen.